260 F.3d 1159 (9th Cir. 2001)
FRED FORBES; MARGARET BOHN; JOHN L. SUMMERS; ANN S. ANDERSON, STUART R. SNIDER; GEORGE MELCHER, JR.; CHRISTOPHER TISCH; PLANNED PARENTHOOD OF CENTRALAND NORTHERN ARIZONA, INC.; ROBERT TAMIS, Plaintiffs-Appellees,v.JANET NAPOLITANO, in her capacity  as Attorney General, State of Arizona; STEPHEN NEELY, in his capacity as County Attorney, Pima County, Arizona, Defendants-Appellants.
No. 99-17372
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted October 3, 2000--San Francisco, CaliforniaFiled December 29, 2000Order Amending Opinion Filed April 11, 2001Second Amendment Filed August 9, 2001

NOTE:  SEE OPINIONS AT 236 F.3d 1009, AND 247 F.3d 903.
Bebe J. Anderson, The Center for Reproductive Law & Policy, New York, N.Y. and Michael Owen Miller, Miller Smith LLP, Tucson, Arizona, for the plaintiffs-appellees.
Charles R. Pyle, Assistant Attorney General, Tucson, Arizona, for the defendants-appellants.
Appeal from the United States District Court for the District of Arizona William D. Browning, District Judge, Presiding, D.C. No. CV-96-00288-WDB
Before: Joseph T. Sneed, Mary M. Schroeder, and Richard A. Paez, Circuit Judges.
Prior report: 236 F.3d 1009 SCHROEDER, Circuit Judge.


1
The opinion filed December 29, 2000 is amended as follows: at page 4510 of the slip opinion, lines 5-6 from the bottom, after the cite to City of Chicago v. Morales, add the parenthetical "(plurality)", so that it reads: City of Chicago v. Morales, 527 U.S. 41, 52, 119 S. Ct. 1849, 144 L. Ed. 2d 67 (1999) (plurality).


2
The mandate may now issue.